Citation Nr: 9928673	
Decision Date: 10/01/99    Archive Date: 10/15/99

DOCKET NO.  97-31 043	)	DATE
	)
	)


On appeal received from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to payment or reimbursement for the cost of 
private medical services received in July 1996.



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Elizabeth Gallagher, Counsel


REMAND

The veteran had active duty from August 1967 to October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 determination by the 
Department of Veterans Affairs (VA) Outpatient Clinic in 
Winston-Salem, North Carolina (VAOPC).  While this appeal was 
pending, a new regulation concerning procedures for 
reconsideration of claims for reimbursement for non-VA care 
not authorized in advance, and certain other benefits 
administered by the Veterans Health Administration (VHA), was 
promulgated and became final, effective from August 17, 1999.  
See 38 C.F.R. § 17.133 (Effective August 17, 1999).  The new 
regulation provides, in pertinent part, that: 
An individual who disagrees with the initial decision 
denying the
	claim in whole or in part may obtain 
reconsideration under this 
Section by submitting a reconsideration request 
in writing to the Director of the healthcare 
facility of jurisdiction within one year of the 
date of the initial decision.  The 
reconsideration decision will be made by the 
immediate supervisor of the initial VA decision-
maker.  The request must state why it is 
concluded that the decision is in error and must 
include any new and relevant information not 
previously considered.  Any request for 
reconsideration that does not identify the 
reason for the dispute will be returned to the 
sender without further consideration.  The 
request for reconsideration may include a 
request for a meeting with the immediate 
supervisor of the initial VA decision-maker, the 
claimant, and the claimant's representative (if 
the claimant wishes to have a representative 
present).  Such a meeting shall only be for the 
purpose of discussing the issues and shall not 
include formal procedures (e.g., presentation, 
cross-examination of witnesses, etc.).  The 
meeting will be taped and transcribed by VA if 
requested by the claimant and a copy of the 
transcription shall be provided to the claimant.  
After reviewing the matter, the immediate 
supervisor of the initial VA decision-maker 
shall issue a written decision that affirms, 
reverses, or modifies the initial decision.  
38 C.F.R. § 17.133.

As the veteran in this case has not yet had the 
opportunity to request reconsideration of the adverse 
determination made by the VAOPC in Winston-Salem, and 
to request, if he chooses to do so, a meeting with 
the immediate supervisor of the initial decision-
maker, in order to ensure full compliance with due 
process requirements, the case must be REMANDED to 
the VA Regional Office (RO) in Winston-Salem, North 
Carolina for forwarding to the Winston-Salem VAOPC 
for the following development:

1.  The Winston-Salem VAOPC should notify 
the veteran and his representative of his 
right to request reconsideration, and a 
meeting with the immediate supervisor of 
the initial VA decision-maker, pursuant 
to regulation 38 C.F.R. § 17.133, and 
allow him the appropriate opportunity to 
do so.

2.  In the event that the veteran 
requests reconsideration of the 
determination made by the Winston-Salem 
VAOPC to deny reimbursement or payment of 
the cost of the private medical services 
he received in July 1996, the VAOPC 
should then ensure that the provisions of 
38 C.F.R. § 17.133 concerning any 
requested meeting, and the issuance of a 
written decision by the immediate 
supervisor of the initial VA decision-
maker, are followed.  If an additional 
meeting is held and additional evidence 
or testimony is elicited, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.


		
ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


